Citation Nr: 1639093	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability, and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969, and from July 1971 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

In September 2013, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a Board hearing before a Veterans Law Judge via live videoconference.  Thereafter, the Veteran was scheduled to attend a Travel Board hearing in August 2016 at the Huntington Regional Office; however, a note in the file from a member of the RO indicates this hearing was scheduled erroneously and was cancelled by the RO, apparently because it was not the Veteran's requested videoconference hearing.  The RO also indicated the Veteran's scheduled hearing time would be substituted by another participant.  However, there is no indication in the record that either the Veteran or his representative withdrew the request for a videoconference hearing in this case.  The Veteran has not yet been rescheduled for his requested hearing.  As the RO schedules Board video hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.





Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




